Citation Nr: 0714435	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  00-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for frostbite of the 
feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, including headaches.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claims for service 
connection for frostbite of the feet, right and left knee 
disorders, residuals of a head injury, including headaches, a 
neck disorder, a back disorder, and a left eye disorder, and 
denied his claims for service connection for fibromyalgia, 
bilateral hearing loss, and tinnitus.  In April 2002, the 
veteran testified before the Board at hearing that was held 
at the RO.  The claims were remanded for additional 
development in July 2003 and April 2004.



The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In February 2007, the veteran was notified that the Judge 
before whom he had testified in April 2002 was no longer 
employed by the Board.  He was offered an additional 
opportunity to testify before the Board.  In a statement 
received in March 2007, the veteran requested an additional 
hearing to be held via videoconference from the RO in North 
Little Rock, Arkansas.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

In view of the foregoing, this appeal is REMANDED for the 
following action:

Schedule the veteran for a video 
hearing in connection with his appeal 
to be held at the RO in North Little 
Rock, Arkansas.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



